            Case 1:21-cr-00349-TJK Document 9 Filed 05/10/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                           :   CRIMINAL NO.
                                                    :
               v.                                   :   MAGISTRATE NO. 21-MJ-323
                                                    :
 JEFFREY REGISTER,                                  :   VIOLATIONS:
                                                    :   18 U.S.C. § 1752(a)(1)
                        Defendant.                  :   (Entering and Remaining in a Restricted
                                                    :   Building or Grounds)
                                                    :   18 U.S.C. § 1752(a)(2)
                                                    :   (Disorderly and Disruptive Conduct in a
                                                    :   Restricted Building or Grounds)
                                                    :   40 U.S.C. § 5104(e)(2)(D)
                                                    :   (Disorderly Conduct in
                                                    :   a Capitol Building)
                                                    :   40 U.S.C. § 5104(e)(2)(G)
                                                    :   (Parading, Demonstrating, or Picketing in
                                                    :   a Capitol Building)

                                     INFORMATION

         The United States Attorney charges that:

                                          COUNT ONE

         On or about January 6, 2021, within the District of Columbia, JEFFREY REGISTER did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,

cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

         (Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
         United States Code, Section 1752(a)(1))

                                         COUNT TWO

         On or about January 6, 2021, within the District of Columbia, JEFFREY REGISTER did

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
           Case 1:21-cr-00349-TJK Document 9 Filed 05/10/21 Page 2 of 3




official functions, engage in disorderly and disruptive conduct in and within such proximity to, a

restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
       of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JEFFREY REGISTER

willfully and knowingly engaged in disorderly and disruptive conduct within the United States

Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and disturb

the orderly conduct of a session of Congress and either House of Congress, and the orderly conduct

in that building of a hearing before or any deliberation of, a committee of Congress or either House

of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                 2
            Case 1:21-cr-00349-TJK Document 9 Filed 05/10/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, JEFFREY REGISTER

willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol

Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

       Dated: May 10, 2021

                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar Number 415793


                                             By: /s/ William Dreher
                                                WILLIAM DREHER
                                                Assistant United States Attorney
                                                D.C. Bar No. 1033828
                                                700 Stewart Street, Suite 5220
                                                Seattle, WA 98101
                                                (206) 553-4579
                                                william.dreher@usdoj.gov




                                              3
